                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 CHARMANE SMITH,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:19-cv-02790-SHL-dkv
                                                   )
 THOMAS L. PARKER, Judge,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
              DENYING PLAINTIFF’S REQUEST TO PROCEED IN FORMA
                                  PAUPERIS


       Before the Court is Magistrate Judge Diane K. Vescovo’s (“Magistrate Judge”) Report

and Recommendation (“Report”) (ECF No. 5), filed November 21, 2019, recommending that the

Court deny Plaintiff’s Motion to Proceed In Forma Pauperis. (ECF No. 2.)

       A magistrate judge may submit to a judge of the court proposed findings of fact,

proposed conclusions of law and recommendations for summary judgment. 28 U.S.C.

§ 636(b)(1)(A)–(B). “Within 14 days after being served with a copy of the recommended

disposition, a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff has filed no objections to the Magistrate Judge’s Report, and the deadline to do

so has now passed. The Court has reviewed the Report for clear error and finds none.

Therefore, the Court ADOPTS the Magistrate Judge’s Report and DENIES Plaintiff’s Motion to

Proceed In Forma Pauperis (ECF No. 2.) Plaintiff is ORDERED to pay the $400.00 civil filing
fee within fourteen (14) days of the entry of this Order. If Plaintiff fails to pay the filing fee

within the allotted time, her complaint will be dismissed without further notice.

       IT IS SO ORDERED, this 9th day of December, 2019.

                                               s/ Sheryl H. Lipman
                                               SHERYL H. LIPMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   2
